Case 1:21-cv-00345-UNA Document 1 Filed 03/05/21 Page 1 of 5 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 CONTINENTAL AUTOMOTIVE      )
 SYSTEMS, INC.,              )
                             )
       Plaintiff,            )
 v.                          )                     Civil Action No. _______
                             )                     (Court of Chancery No. 2021-0066-JRS)
 NOKIA CORPORATION, NOKIA OF )
 AMERICA CORPORATION, NOKIA )
 SOLUTIONS AND NETWORKS OY, )
 and NOKIA TECHNOLOGIES OY,  )
                             )
       Defendants.           )
                             )

                                NOTICE OF REMOVAL

       Defendants Nokia Corporation, Nokia of America Corporation, Nokia Solutions

and Networks Oy, and Nokia Technology Oy (collectively, “Defendants”), by and through

their undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446, remove

the above-styled action from the Court of Chancery of the State of Delaware to the United

States District Court for the District of Delaware. In support of removal, Defendants state

the following:

       1.        This action is properly removed to this Court pursuant to the federal

removal statute, 28 U.S.C. § 1441 because (i) the action is pending in the Court of Chancery

of the State of Delaware, which is within the District of Delaware, and therefore venue is

proper under § 1441(a); (ii) this Court has original federal question jurisdiction over claims

involving patent exhaustion action under 28 U.S.C. §§ 1331 and 1367; and (iii) the

procedural requirements for removal set forth in 28 U.S.C. § 1446 are satisfied.1



    1 Defendants file this notice of removal without waiving any defenses including, but
not limited to, any defenses enumerated in Fed. R. Civ. P. 12(b).
Case 1:21-cv-00345-UNA Document 1 Filed 03/05/21 Page 2 of 5 PageID #: 2




                         FEDERAL QUESTION JURISDICTION

       2.      Federal-question jurisdiction exists where a plaintiff’s cause of action

“arises under the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331.

Here, Plaintiff’s third cause of action seeks a declaratory judgment that includes a

“determination that Nokia’s patent rights are exhausted when [Plaintiff] uses a Qualcomm

chip.” See Complaint at ¶ 79 (attached as Exhibit A). Plaintiff’s claim, on its face, requires

the Court to make a determination on patent exhaustion, and therefore, the claim being

presented is exclusively within the jurisdiction of a federal court. See, e.g., Cornell Univ.

v. Hewlett-Packard Co., No. 01-CV-1974, 2008 U.S. Dist. LEXIS 60209, at *3 (N.D.N.Y.

Aug. 1, 2008) (J. Rader, sitting by designation) (“Although case law is scarce with respect

to the nature of the patent exhaustion doctrine, the Supreme Court has recognized

that patent exhaustion has its roots in the patent law statutory framework. . . . [W]hen the

patentee has given up his right to exclude, there is no longer a statutory basis for the

patentee to impose restrictions on the subsequent sale or use of the article.”).

       3.      This Court also has jurisdiction over Plaintiff’s remaining non-federal

claims for breach of contract under 28 U.S.C. §§ 1367(a) and 1441(c). Those statutes

provide the Court with supplemental jurisdiction over otherwise non-removable causes of

action that are joined with a separate and independent claim within the jurisdiction

conferred by section 1331, so long as—like here—such non-removable claims are so

related to the federal claim that they form part of the same case or controversy.

       4.      Plaintiff’s Complaint alleges that “Nokia expressly consented to jurisdiction

in the Court of Chancery in its agreement with Qualcomm.” Compl. at ¶ 23. To the extent

Plaintiff is alleging that the Nokia-Qualcomm agreement’s forum-selection clause has any


                                            -2-
Case 1:21-cv-00345-UNA Document 1 Filed 03/05/21 Page 3 of 5 PageID #: 3




bearing on this case, Plaintiff is incorrect. For several reasons, that clause does not apply

to the action by Plaintiff here.

        5.      For the reasons set forth above, the action is removable to this Court

pursuant to 28 U.S.C. §§ 1331. 1367 and 1441(a) and (c).

             THE OTHER REQUIREMENTS FOR REMOVAL ARE SATISFIED

        6.      In addition to the jurisdictional requirements discussed above, 28 U.S.C. §§

1441 and 1446 also set forth certain procedural requirements with respect to removal. See

28 U.S.C. §§ 1441(a), 1446. As set forth below, Nokia has satisfied the procedural

requirements set forth in 28 U.S.C. §§ 1441 and 1446.

        7.      A true and correct copy of the Complaint and any other papers filed in the

Court of Chancery are attached collectively as Exhibit A.

        8.      All other Defendants consent to the removal of this action to this Court.

        9.      Venue is proper. The court in which this action was commenced is within

this District. Therefore, this action is properly removable to this Court pursuant to 28

U.S.C. § 1441(a).

        10.     Defendant timely files this Notice of Removal within thirty (30) days of

service of Plaintiff’s Complaint in the Delaware Court of Chancery. See 28 U.S.C. §

1446(b). Defendant Nokia of America Corp. received service of process by delivery of the

Summons and Complaint on February 3, 2021 to its registered agent for service of process.

        11.     Defendants will file a written notice of the filing of this Notice of Removal

with the Clerk of the Court of Chancery (attached as Exhibit B) concurrently with filing

this Notice of Removal and will serve the same on Plaintiff pursuant to 28 U.S.C. §

1446(d).


                                            -3-
Case 1:21-cv-00345-UNA Document 1 Filed 03/05/21 Page 4 of 5 PageID #: 4




       12.     The Parties have entered a stipulation, entered by the Court of Chancery,

that Nokia shall have until April 9, 2021, to answer or otherwise respond to the Complaint,

so Federal Rule of Civil Procedure 81(c)(2) does not apply. (See Exhibit A at 152 (Feb.

24, 2021 Order).)

       13.     WHEREFORE, this action is removed from the Delaware Court of

Chancery to the United States District Court for the District of Delaware.

                                              /s/ Kelly E. Farnan
                                              Blake Rohrbacher (#4750)
                                              Kelly E. Farnan (#4395)
                                              Richards, Layton & Finger, P.A.
                                              One Rodney Square
                                              920 North King Street
                                              Wilmington, Delaware 19801
                                              (302) 651-7700
                                              rohrbacher@rlf.com
                                              farnan@rlf.com

                                              Matthew D. Richardson (pro hac vice to be
                                              filed)
                                              matt.richardson@alston.com
                                              Mark A. McCarty (pro hac vice to be filed)
                                              mark.mccarty@alston.com
                                              Andrew J. Tuck (pro hac vice to be filed)
                                              andy.tuck@alston.com
                                              Alston & Bird LLP
                                              One Atlantic Center
                                              1201 West Peachtree Street
                                              Atlanta, GA 30309
                                              Telephone: 404-881-7000
                                              Facsimile: 404-881-7777

                                              Attorneys for Defendants Nokia Corporation,
                                              Nokia of America Corporation, Nokia
                                              Solutions and Networks Oy, and Nokia
                                              Technologies Oy




                                           -4-
Case 1:21-cv-00345-UNA Document 1 Filed 03/05/21 Page 5 of 5 PageID #: 5




                           CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, true and correct copies of the foregoing

document were caused to be served on the following counsel of record as indicated:

         BY E-MAIL AND HAND DELIVERY
         Philip A. Rovner
         Jonathan A. Choa
         Potter Anderson & Corroon LLP
         Hercules Plaza
         1313 North Market Street, 6th Floor
         Wilmington, DE 19801



                                                          /s/ Kelly E. Farnan
                                                          Kelly E. Farnan (#4395)
                                                          farnan@rlf.com
